Citation Nr: 1645483	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-25 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.  

2.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with depressed mood, effective August 1, 2008.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine, effective August 1, 2008.  


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had service in the United States Marine Corps from August 1992 to May 1996.  He also had service in the United States Army National Guard.  He was called to active duty from December 2003 to March 2005, from July 2005 to November 2006, and from June 2007 to July 2008.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2015, the Board remanded the case so that the Veteran could be scheduled for a videoconference hearing.  That hearing was held in February 2016 with the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to increased ratings for adjustment disorder with depressed mood and a low back disability are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The presence of a chronic, identifiable hearing loss disability for VA purposes has not been established.  




CONCLUSION OF LAW

The claimed hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met the duty to notify the Veteran of the information and evidence necessary to substantiate a claim and to assist in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate a claim of entitlement to service connection for a hearing loss disability was satisfied by a letter in May 2008.    

The appeals for increased ratings for the service-connected adjustment disorder with depressed mood and for degenerative disc disease and degenerative joint disease of the lumbar spine arise from the Veteran's disagreement with the ratings assigned after the grant of service connection for those disabilities.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional notice.  Hartman v Nicholson, 483 F 3d 1311 (Fed Cir 2001); Dunlap v Nicholson, 21 Vet. App. 112 (2001); VAOPGCPREC 8-03 (2003), 69 Fed. Reg. 25180 (2004).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, VA has obtained an adequate examination for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the February 2016 hearing, the Veteran contended that his hearing loss disability was primarily the result of exposure to the sounds of machine gun fire and explosions during tours of duty in Southwest Asia.  He stated that he had experienced difficulty hearing since that time, and that service connection was therefore warranted for hearing loss disability.  However, after carefully considering the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (2015).

Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2015). 

For certain organic diseases of the nervous system, such as sensory neural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2015).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(2015).  

As a layman, the Veteran is competent to report that he first experienced hearing difficulty in the service and that it has been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  As a combat veteran, he is presumed to have sustained noise exposure in service.  38 U.S.C.A. § 1154 (West 2014).  However, he must still fulfill the service connection criteria that such exposure resulted in the claimed hearing loss disability.  Collette v. Brown, 82 F. 3d 389 (1996).

At a May 1992 service entrance examination, the Veteran responded denied having or having ever had ear, nose, or throat trouble; hearing loss; or wearing a hearing aid.  On examination, his ears and eardrums were found to be normal; and during audiometric testing, he demonstrated the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
15
LEFT
10
5
5
15
10

Speech reception testing was not performed.  

The Veteran's service medical records are negative for any complaints or clinical findings of a hearing loss disability for VA purposes.  

In March 2003, during a retention examination for the National Guard, the Veteran again denied having or having ever had ear, nose, or throat trouble; hearing loss; or wearing a hearing aid.  On examination, his ears and eardrums were found to be normal.  Audiometric testing found the following pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
5
0
LEFT
15
10
10
5
5

Speech recognition testing was not performed.  

During audiometric testing in June 2007, it was noted that the Veteran had a steady history of noise exposure.  He demonstrated the following pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
15
10
15
10
15

Speech reception testing was not performed.  

During an April 2009 VA examination, audiometric testing found the following pure tone thresholds: 







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
15
10
15
10
10

Speech recognition testing was 88 percent in each ear.  

During a June 2012 VA examination, audiometric testing found the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
25
LEFT
5
15
20
25
25

The examiner stated that speech discrimination could not be tested.  The examiner noted that the use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc. that made the combined use of puretone average and speech discrimination scores inappropriate.  It was further noted that the Veteran took furosemide, a potentially ototoxic medication.

The VA examiner noted that the Veteran's hearing was within normal limits, bilaterally, in service through March 2003, just prior to his National Guard active duty.  The examiner further noted that the Veteran demonstrated a high frequency hearing loss and significant threshold shift consistent with a noise-induced hearing loss in the right ear on an April 2009 VA examination and that it was still evident in June 2012, at above 6000 Hertz.  Therefore, the examiner opined that at least some of the Veteran's right ear hearing loss was at least as likely as not caused by or a result of in service noise exposure.  

In August 2013, the Veteran was examined by the VA audiologist who examined him in June 2012.  Audiometric testing found the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
15
10
LEFT
15
15
15
15
15

The examiner stated that speech recognition testing could not be performed for the same reasons cited in June 2012.  The examiner continued to opine that it was at least as likely as not that the Veteran's hearing loss disability was at least as likely as not caused by or a result of an event during service.  The examiner stated that the audiograms in service showed the onset of a high frequency hearing loss in the right ear caused by or a result of in-service noise exposure.

Although the most recent VA examiner's opinion supports a grant of service connection, the results of audiometric testing in and after service consistently show that the Veteran does not meet the VA criteria for a hearing loss disability after audiometric testing.  38 C.F.R. § 3.385 (2015).  Absent the presence of a hearing loss disability that meets the regulatory criteria to be considered a disability, there is no basis for service connection.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In arriving at this decision, the Board notes that it is bound, by law, to follow the applicable statutes, VA regulations, and precedent opinions of the VA General Counsel.  38 C.F.R. §38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 19.5 (2015).  The Board finds that the preponderance of the evidence is against the claim for service connection for a hearing loss disability as the audiometric testing results do not show a level of hearing loss that constitutes a disability for VA purposes.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).




ORDER

Entitlement to service connection for a hearing loss disability is denied.


REMAND

The Veteran also seeks increased ratings for service-connected adjustment disorder and a service-connected back disability.  The Veteran was last examined by VA in April 2009 to determine the severity of the back disability.  He was last examined in August 2013 to determine the severity of the adjustment disorder.  

VA treatment records, dated through February 2013, show that as late as June 2012, the Veteran was receiving counseling at the Vet Center.  Those records have not been associated with the claims folder.  

During the February 2016 hearing, the Veteran testified that his back disability and adjustment disorder had gotten worse.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for the names and addresses of all health care providers, VA and non-VA, who have treated him or the names and addresses of any medical facilities where he has been treated since February 2013 for a low back disability or a psychiatric disability.  That should include, but is not limited to, any Vet Center records of counseling.  Then request those records directly from the health care providers or medical facilities identified by the Veteran, to specifically include Vet Center records.

2.  Then, schedule the Veteran for orthopedic and neurologic examinations to determine the nature and extent of service-connected degenerative disc disease and degenerative joint disease of the lumbar spine.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following information:

(a)  The Veteran's range of lumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable; 

(b)  Whether there is associated muscle spasm, guarding, or localized tenderness and whether or not it results in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; 

(c)  Whether there is a vertebral body fracture with loss of 50 percent or more of the height;

(d)  Whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment;

(e)  Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion;

(f)  The total duration of incapacitating episodes over the past 12 months, e.g. a total duration of at least two weeks but less than four weeks; a total duration of at least four weeks but less than six weeks; a total duration of at least six weeks; 
(Note: An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.) 

(g)  Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

(h)  Whether there is weakened movement, excess fatigability, and/or incoordination; 

(i)  The effects of the service-connected lumbar strain on the Veteran's ordinary activity, including, but not limited to, his job and activities of daily living.  The examiner should discuss the functional impairments and how they impact the Veteran's occupational activities. 

3.  Then, schedule the Veteran for a psychiatric examination to determine the severity of service-connected adjustment disorder with depressed mood.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner should describe the social and occupational impairment due to a mental disorder and should describe the symptoms, to include the frequency and severity of those symptoms, that cause those levels of social and occupational impairment.  The examiner should state whether or not the following are shown:

a.  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

b.  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §3.655 (2015).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


